Citation Nr: 0109278	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for thrombophlebitis 
of the left leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel






INTRODUCTION

The veteran had active service from August 1974 to August 
1978, from March 1979 to March 1983, and from March 1984 to 
March 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) December 1998 rating decision 
which declined to reopen the claim of service connection for 
thrombophlebitis of the left leg.

In his April 1999 substantive appeal, the veteran requested a 
Travel Board hearing.  On February 27, 2001, he cancelled his 
Travel Board hearing, scheduled in San Antonio on that date, 
and instead requested a decision based on the evidence of 
already of record.  38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for thrombophlebitis of the left leg was most 
recently denied by RO rating decision in November 1993; no 
timely appeal therefrom was filed.

2.  Evidence received in support of the application to reopen 
the claim of service connection for thrombophlebitis of the 
left leg, furnished since the November 1993 RO rating 
decision, is duplicative and cumulative.


CONCLUSIONS OF LAW

1.  The November 1993 RO rating decision, which declined to 
reopen the claim of service connection for thrombophlebitis 
of the left leg, is final.  38 U.S.C.A. § 4005 (West 1988) 
(now 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 20.1103.

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for thrombophlebitis 
of the left leg.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for left leg disability (thrombophlebitis 
and status post below the knee amputation) was denied by RO 
rating decision in November 1990, based on findings that the 
medical evidence of record did not show a nexus between the 
veteran's active service period, treatment for left leg 
thrombophlebitis in service, and left leg symptoms and 
impairment developing years after service separation and 
culminating in left below the knee amputation in April 1990.  
No appeal from that decision was filed by or on behalf of the 
veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thus, the 
November 1990 RO rating decision became final and is not 
subject to revision on the same factual basis, but it may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

Subsequently, the veteran's applications to reopen the claim 
of service connection for left leg disability 
(thrombophlebitis and status post below the knee amputation) 
were denied by RO rating decisions in November 1991 and 
November 1993, finding that the newly submitted evidence did 
not establish a link or nexus between his active service or 
any incident occurring therein, and the onset of a left leg 
condition resulting in a below the knee amputation several 
years after his separation from service.  An appeal from the 
aforementioned decisions was not filed in a timely fashion.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thus, the November 
1993 RO rating decision declining to reopen the claim of 
service connection for left leg disability constitutes the 
most recent final decision with regard to that claim; it must 
be determined whether new and material evidence has been 
submitted since that decision.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  A final RO rating decision is not subject 
to revision on the same factual basis, but may be reopened on 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, that is where the 
analysis must end as the Board lacks jurisdiction to further 
review the claim.  See Barnett, 83 F.3d at 1383-84.  

Under governing regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(the Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the most 
recent final RO rating decision in November 1993.

Evidence of record at the time of the November 1993 RO rating 
decision included the veteran's service medical records, 
documenting treatment for left leg swelling and pain in July 
1975, and left leg phlebitis between September 1977 and 
January 1978; no pertinent clinical findings were indicated 
on expiration of service medical examination in April 1978.  
In July 1980, he was treated for "masses" and "old 
phlebitis, resolving" of the right leg and, during that 
treatment, a history of left lower leg phlebitis two years 
earlier was indicated.  In November 1980, he complained of 
left foot pain and swelling, noting that he had similar 
symptoms when he was treated for phlebitis in the past.  In 
August 1985, he was treated for phlebitis of the right leg, 
but no pertinent findings referable to the left leg were 
noted.  No pertinent report or clinical finding referable to 
the left leg was found on service separation medical 
examination in March 1986.

On VA medical examination in July 1990, the veteran reported 
a history of thrombophlebitis of the left greater saphenous 
vein during service in 1978, manifested by "rope under the 
skin;" the condition reportedly improved rapidly with 
treatment, but he had "occasional recurrence" of the 
symptoms since that time.  In February 1990, he reportedly 
had frostbite of the left leg; in April 1990, a left below 
the knee amputation was performed.  On examination, status 
post below the knee amputation of the left leg for recurrent 
arterial blockage, and thrombophlebitis of the left leg 
("probably greater saphenous vein"), by history, prior to 
amputation following frostbite, were diagnosed.

VA medical records from March 1990 to May 1991 document 
treatment for symptoms and impairment including the veteran's 
left leg disability.  In March 1990, he reported a 3-month 
history of burning pain of the toes of the left foot and, on 
medical examinations, early dry gangrene, occluded left 
superficial femoral artery, and arteriosclerotic peripheral 
vascular disease were diagnosed.  In April 1990, he reported 
a history of left calf claudication, vascular insufficiency 
of the left lower extremity, and left saphenous vein 
stripping, noting that he was doing "fine" until December 
1989, when he had frostbite to the third and fifth toes of 
the left foot.  He was hospitalized from April to June 1990; 
on April 16, a left below the knee amputation was performed.  

On VA orthopedic examination in September 1991, the veteran 
reported a history of recurrent, superficial left leg 
thrombophlebitis in service (1978, 1980, and 1986), noting 
that he had similar symptoms in 1989; reportedly, he sought 
medical treatment at a VA facility in March 1990 because his 
left leg symptoms were not resolving; ultimately, he 
underwent a left below the knee amputation.  On examination, 
status post left below the knee amputation was diagnosed.

VA medical records from March to August 1993 reveal treatment 
for the veteran's peripheral vascular disability, documenting 
history of a left below the knee amputation in April 1990.  
In March 1993, a right below the knee amputation was 
performed.

Evidence submitted since the last final RO rating decision in 
November 1993 includes VA medical records from September 1995 
to July 1998, documenting intermittent treatment for symptoms 
and impairment, including peripheral vascular disease and the 
veteran's left leg status post below the knee amputation.  

In January 1999, the veteran submitted duplicate copies of 
portions of his service medical records, documenting 
treatment for left leg phlebitis from September to October 
1977.  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for thrombophlebitis of the left leg.  
Although portions of the newly-submitted evidence were not 
previously of record, including VA clinical records from 
September 1995 to July 1998, the entirety of this evidence is 
cumulative of other evidence previously submitted and 
considered by the RO; other portions of the recently 
submitted evidence are merely duplicative of the evidence of 
record in November 1993 (duplicate copies of portions of 
service medical records).  

The medical evidence of record in November 1993 documented 
treatment for left leg phlebitis in service, and post-service 
frostbite to the toes of the left foot necessitating left 
below the knee amputation in April 1990; the evidence 
included a record of the pertinent medical chronology 
referable to left leg symptoms and impairment since service, 
reported by the veteran on VA medical examination in July 
1990 and September 1991; the newly-furnished medical evidence 
confirms the history of manifestations and treatment for left 
leg symptoms and impairment, culminating in a below the knee 
amputation in April 1990.  The evidence of record in November 
1993 did not show that the veteran had left leg 
thrombophlebitis of service origin, or that in-service 
reports and findings of left leg disability (including 
phlebitis) were related to post-service onset of left leg 
vascular disease requiring amputation; the evidence submitted 
since November 1993 does not suggest that any post service 
vascular disease of the left leg, culminating in amputation, 
was related to phlebitis or other left leg 
symptoms/impairment evident in service.  Overall, the 
additional, new medical evidence is not material as it is 
relevant only to the current state of the veteran's 
peripheral vascular disease; thus, such evidence is merely 
cumulative in nature.  

The Board is mindful of the veteran's contention to the 
effect that there is a link between his in-service vascular 
symptoms/impairment of the left leg and left below the knee 
amputation in April 1990.  However, the veteran, as a lay 
person, is not competent to render a medical opinion that 
post-service onset of left leg impairment requiring 
amputation was etiologically related to service, any incident 
occurring therein, or treatment for left leg phlebitis in 
service.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Overall, the newly-furnished evidence is duplicative and 
cumulative of evidence of record in November 1993; it does 
not provide a new factual basis on which the veteran's claim 
may be considered.  38 C.F.R. §§ 3.104, 3.156.  A final 
decision of the RO is not subject to revision on the same 
factual basis.

Based on the demonstrable lack of new and material evidence 
submitted in support of the veteran's application to reopen 
the claim of service connection for thrombophlebitis of the 
left leg, the claim may not be reopened and the Board lacks 
jurisdiction to further review the claim.  Barnett, 
83 F.3d at 1383-84.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
thrombophlebitis of the left leg is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


